Citation Nr: 1713021	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Daughter



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the Veteran's claims in November 2015 in order to schedule the Veteran a Board hearing.

The Veteran and his daughter testified by videoconference technology before the undersigned Veterans Law Judge in January 2017.  A transcript of these proceedings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2008 to consider whether his erectile dysfunction and peripheral neuropathy are due to his service-connected diabetes mellitus.  The examiner indicated that the Veteran's erectile dysfunction pre-dated his diabetes mellitus and thus there is no nexus between the two disabilities.  With regard to the peripheral neuropathy, the examiner indicated that the Veteran did not currently have such condition.  However, a June 2016 VA treatment note (in Virtual VA) indicates that the Veteran takes Gabapentin for peripheral neuropathy (although specific extremities are not indicated).  Additionally, the Board observes that there is no indication as to whether the Veterans erectile dysfunction is aggravated by his diabetes mellitus.  The Board additionally notes that the examination report indicates only the VA treatment records were reviewed, not the entirety of the claims file.  Thus, an additional examination must be afforded on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including all medical records from the Birmingham VA healthcare system not already associated.

2.  Schedule the Veteran for a VA examination to ascertain whether the Veteran's has erectile dysfunction and/or peripheral neuropathy of the lower extremities which is secondary to his service-connected diabetes mellitus.  The examiner must review the Veteran's claims file in conjunction with the examination.  

Specifically, the examiner should opine whether the Veteran's erectile dysfunction and/or peripheral neuropathy of the lower extremities is more likely, less likely, or at least as likely as not related to or aggravated by the Veteran's service-connected diabetes mellitus.  (The term, "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.).  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

